NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 4 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MELISSA L. HATFIELD,                            No.    19-16970

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02842-SPL

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                           Submitted February 1, 2021**
                               Phoenix, Arizona

Before: W. FLETCHER, MILLER, and HUNSAKER, Circuit Judges.

      Melissa Hatfield appeals from the district court’s order reversing an

administrative law judge’s denial of her application for disability insurance

benefits under Title II of the Social Security Act and remanding her case to the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Administration for further proceedings. The only issue on appeal is

whether the district court abused its discretion in remanding for further

proceedings instead of directing payment of benefits. See Harman v. Apfel, 211

F.3d 1172, 1178 (9th Cir. 2000). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Only in rare circumstances does a case merit a remand for an award of

benefits instead of further proceedings. Moisa v. Barnhart, 367 F.3d 882, 886–87

(9th Cir. 2004). A remand for an award of benefits is appropriate only if the record

is fully developed and there are no outstanding issues to resolve. Treichler v.

Commissioner of Soc. Sec. Admin., 775 F.3d 1090, 1101 (9th Cir. 2014). Here,

gaps and inconsistencies in the record exist, leaving some doubt as to whether

Hatfield is disabled under the terms of the Social Security Act. See Leon v.

Berryhill, 880 F.3d 1041, 1047–48 (9th Cir. 2017). The district court therefore did

not err in refusing to direct an award of benefits.

      The record is not fully developed as to whether Hatfield can type. Hatfield

testified that she could not perform a sedentary office job because her childhood

epilepsy had created a disconnect between her eyes and her hands, preventing her

from typing on a computer. But no evidence in the record beyond Hatfield’s

testimony substantiates her claim that she cannot type. Because typing is an

essential skill for many jobs in the national economy, additional evidence


                                           2
demonstrating that Hatfield cannot type may be critical to resolving this case.

      The record is also not fully developed as to Hatfield’s memory loss. At her

hearing, Hatfield testified that she had recently developed “severe problems with

memory,” but the only psychiatric evaluation of her memory in the record occurred

more than two years before the date of the hearing. While that evaluation found

that Hatfield had no problems with her memory, a more recent evaluation will

further develop the record and may provide more accurate information about

Hatfield’s memory.

      There are also inconsistencies between Hatfield’s testimony and Dr.

Edelstein’s opinion. Hatfield testified that she could sit for extended periods as

long as she could reposition herself every 15 minutes. But Dr. Edelstein opined

that Hatfield could sit for only 10 minutes at a time and a maximum of three hours

in an eight-hour workday. While “the pressures of a workplace environment” could

exacerbate Hatfield’s condition, Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir.

2014), it is not apparent from the existing record that workplace stresses can

explain such an inconsistency, especially in light of Hatfield’s testimony that she

can drive (presumably seated) for 30 minutes if cruise control is on. These

inconsistencies leave open the question of whether Hatfield can sit through an

eight-hour workday. See Brown-Hunter v. Colvin, 806 F.3d 487, 496 (9th Cir.

2015).


                                          3
      The vocational expert testified that, assuming Hatfield could not perform

more than light work, she would not be able to find employment if her ailments

rendered her incapable of typing, caused her to be off task for more than 10 percent

of the workday, prevented her from sitting through a workday, or forced her to take

more than four days off a month. The gaps and inconsistencies in the record are

relevant to a determination of the severity of Hatfield’s medical condition.

Therefore, the district court did not abuse its discretion in determining that further

proceedings were necessary. See Dominguez v. Colvin, 808 F.3d 403, 410 (9th Cir.

2015).

      AFFIRMED.




                                           4